Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is responsive to Applicant’s Amendment filed on 02/28/2020.  Claims 1-7 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-7 are rejected under 35 U.S.C. 102(b) as being anticipated by Ishikawa (US 5,782,143).
Ishikawa shows a triple harmonic speed reducer (Figs. 1 and 14), comprising: 
a wave generator (4); 
a flexspline (3) and a rigid circular spline (2); 
wherein the flexspline (3) includes a flexible inner gear (the gear portion of 3) and an output part (3b), the wave generator (4) is arranged in an inner installation cavity of the flexible inner gear, the wave generator includes an input shaft end (the central shaft on the left of Fig. 1 that projected out from cam 4) and a cam (cam 4 connected to that central shaft – see Fig. 1 and 2), wherein a flexible bearing (ball bearings between 4 and 3 – see Fig. 2) is annularly arranged between an outer ring peripheral surface of the cam (4) and an inner ring peripheral surface of the flexible inner gear, the cam of the wave generator is of a three-convex structure (Fig. 14), three convex ring surfaces are annularly arranged on the outer ring periphery of the cam uniformly, a gradual transition ring surface (the portion of cam between 2 convex surfaces) is provided between every two adjacent convex ring surfaces, a tooth part of the flexible inner gear (3) is meshed with a corresponding outer gear of the rigid circular spline (2), and the rigid circular spline is fixedly connected to an outer casing (not shown) by a peripheral connecting flange (the flange of ring 2 that has through holes – Fig. 1). 
As to claim 2, the number of teeth of the outer gear of the rigid circular spline (2) is three more than that of the flexible inner gear (3) (col. 6, lines 50-54). 
As to claim 3, all the convex ring surfaces of the cam are of the same structure, and all the gradual transition ring surfaces of the cam are of the same structure (Fig. 14). 
As to claim 4, a tooth part of the flexible inner gear corresponding to the concave ring surface is meshed with the tooth part of the outer gear at a corresponding position, the gradual transition ring surface is used to connect two adjacent concave ring surfaces and ensure smooth transition; and a region of the flexible inner gear corresponding to a most concave region of the gradual transition ring surface is a tooth separation region (Fig. 14). 
As to claim 5, the convex ring surface comprises a central most convex point and transition arcs on both sides, and the gradual transition ring surface comprises a central most concave region and gradual transition arcs on both sides, wherein the end of the transition arc on a corresponding side of the convex ring surface is connected with an end of the gradual transition arc on a corresponding side of the gradual transition ring surface (Fig. 14). 
As to claim 6, that the output part (3b) is of a cup-shaped structure, and the harmonic speed reducer is a cup-shaped harmonic speed reducer (Fig. 3). 
As to claim 7, the output part (3b) is of a hat-shaped structure, and the harmonic speed reducer is a hat-shaped harmonic speed reducer (Fig. 3). Note that the shape of the flexible gear 3 shown in Fig. 3 is interpreted as a hat-shaped structure as well as the harmonic speed reducer shown in Fig. 1).
 
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.
Applicant argues that “Ishikawa’143 fails to disclose a flexspline including a flexible bearing annularly arranged between an outer ring peripheral surface of the cam and an inner ring peripheral surface of the flexible inner gear. Examiner disagrees.
Fig. 2 of Ishikawa’143 clearly shows a flexspline (3) including a flexible bearing (see Annotation 1 below) annularly arranged between an outer ring peripheral surface of the cam (4) and an inner ring peripheral surface of the flexible inner gear (33).
Applicant further argues that “Ishikawa’143 fails to disclose the cam of the wave generator is of a three-convex structure.” Examiner disagrees.
Note that Fig. 2 of Ishikawa’143 show the wave generator (4) being an elliptical wave generator having major axis (4a) and the minor axis (4b) and that the flexible gear (3) in mesh with the rigid gear 2 at the top and bottom along the major axis (4a). Fig. 14 is another embodiment where the cam of the wave generator (not shown) being of a three-convex structure that makes the flexible gear in mesh with the rigid gear at three position (see annotation 2 below).


    PNG
    media_image1.png
    409
    806
    media_image1.png
    Greyscale

Annotation 1


    PNG
    media_image2.png
    1093
    920
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HA DINH HO/Primary Examiner, Art Unit 3658